Citation Nr: 0013199	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-03 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy as a result of exposure to herbicides 
(Agent Orange).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from July 1960 to January 
1968 and December 1968 to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Service connection is in effect for numerous disorders to 
include trigeminal neuritis of the right face.  Service 
connection for polyneuropathy of the extremities and spine as 
secondary to trigeminal neuritis of the right face was denied 
by the RO in April 1996.

The Board has concluded that amendments to the provisions of 
38 C.F.R. § 3.309(e) (1999) since the April 1996 decision 
have created a new basis of entitlement to service connection 
for acute and subacute peripheral neuropathy.  See Spencer v. 
Brown, 17 F.3d. 368 (1994).  Therefore, the Board will not 
consider whether new and material evidence is needed to 
reopen the claim subsequent to the April 1996 rating 
decision, or whether such evidence has been submitted.

The veteran's current claim was received in May 1997.  In 
that statement the veteran claimed entitlement to service 
connection for peripheral neuropathy.  The RO has only 
adjudicated the claim on the basis of entitlement to service 
connection for acute or subacute peripheral neuropathy.  The 
RO has not adjudicated the claim for service connection for 
any other type of peripheral neuropathy, determined whether 
the April 1996, decision adjudicated the claim, and if it 
did, whether new and material evidence has been received to 
reopen the claim.  Where the veteran raises a claim that has 
not yet been adjudicated, the proper course is to refer that 
issue to the RO.  Bruce v. West, 11 Vet. App. 405 (1998).  
This issue is, accordingly, referred to the RO for 
adjudication.


FINDINGS OF FACT

There is no competent evidence of acute or subacute 
peripheral neuropathy since service.  


CONCLUSION OF LAW

The veteran has failed to present evidence of a well-grounded 
claim for entitlement to service connection for acute and 
subacute peripheral neuropathy.  38 U.S.C.A. §5107(a) (West 
1991); 38 C.F.R. § 3.309(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term soft-tissue 
sarcoma includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of the tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic different iation (malignant Triton tumor), 
glandular and epitheloid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e) (1999).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (1999).

The new regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era and who subsequently develop one of the diseases 
specified in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6) 
(1999);  See McCartt v. West, 12 Vet App 164 (1999).

Historical Background

A review of the veteran's service medical records (SMRs) 
shows that the veteran was seen for complaint of numbness of 
the right side of the head and neck beginning in 1980.  As 
noted above, service connection is in effect for trigeminal 
neuritis of the right side of the face.  The SMRs do not show 
treatment for peripheral neuropathy.  Postservice VA 
neurological examination in September 1985 showed trigeminal 
neuritis of unknown etiology.  In December 1990 the veteran 
complained of spreading numbness.  A magnetic resonance 
imaging study (MRI) of the brain in 1991 was conducted 
regarding the right-sided facial weakness and interpreted as 
normal.  VA outpatient record from November 1992 showed 
trigeminal neuropathy.  

Upon VA neurological examination held in January 1993 there 
was decreased sensation over the right side of the body, 
testicles, and penis.  The diagnosis suggested was multiple 
peripheral neuropathies involving the cranial nerves, the 
brachial, and the lumbosacral plexi.  At VA neurologic 
examination in July 1993 the examiner noted residuals of 
trigeminal neuropathy and persisting polyneuropathy.  VA 
examination report from July 1995 revealed a subjective loss 
of smell with no other evidence of that the veteran had a 
polyneuropathy in his limbs.  

Upon VA neurological examination in October 1995, the veteran 
reported not being able to feel a pin over any portion of his 
face of the body except for the lower right buttock.  The 
examiner could offer no valid diagnosis of the veteran's loss 
of smell, taste, and facial sensation.  He felt that 
osteoarthritic changes in the lower back and cervical 
stenosis accounted for the other findings.  Electrodiagnostic 
testing of the lower extremities was normal.  

Subsequently dated records include a May 1997 report at which 
time the veteran reported sensory neuropathy that began in 
1980.  He complained of being numb all over.  
Electromyographic (EMG) testing was accomplished in September 
1998 and March 1999.  These studies were reviewed by a VA 
examiner who conducted a cranial nerves examination in July 
1999.  The final diagnoses included chronic peripheral 
neuropathy.  The veteran related that he began to have 
trouble with his feet in 1983, just prior to his discharge 
from active duty.  Currently, he did appear to have at least 
a sensory portion of a distal symmetrical peripheral 
neuropathy, based on the low amplitudes of the previous nerve 
conduction studies.  The examiner advised the veteran that 
while approximately 40 percent of peripheral neuropathies had 
an identifiable and treatable cause, the etiologies for the 
majority of peripheral neuropathies were either not 
identifiable or inherited.  


Analysis

As noted above, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the veteran has alleged that he has 
acute or subacute peripheral neuropathy that was caused by 
inservice exposure to Agent Orange.  Initially, it is noted 
that while chronic peripheral neuropathy has been diagnosed; 
subacute or acute peripheral neuropathy has not been 
diagnosed at any time since service.  In the absence of 
competent evidence of a current disability, the claim for 
service connection for acute or subacute peripheral 
neuropathy is not well grounded and must be denied.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).



ORDER

Service connection for acute and subacute peripheral 
neuropathy is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

